                                      Case 18-30665-lkg                      Doc         Filed 10/14/20         Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 $QJHOD0:LOOLDPV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :(//6)$5*2%$1.1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     $QJHOD0:LOOLDPV                                                                                
      Debtor 1                        Case         18-30665-lkg          Doc
                     _____BB_________________________________________________
                     First Name        Middle Name    Last Name
                                                                                  Filed 10/14/20    Page
                                                                                              Case number       2 of
                                                                                                          (LINQRZQ)    7
                                                                                                                     ______________________



 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Jeremy Anthony
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    10/14/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Anthony, Jeremy                                                                     VP Loan Documentation
                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name          Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                State      ZIPCode



                     800-274-7025                                                           NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           (PDLO




Official Form 410S1                                                1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                          page 
                             Case 18-30665-lkg              Doc       Filed 10/14/20      Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                                                        Southern District of Illinois


                                                    Chapter 13 No. 1830665
                                                    Judge: Laura K. Grandy

In re:
Angela M Williams
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 15, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Angela M Williams
                                     1910 Celebration Park Circle

                                     Belleville IL 62220



                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                  %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Jerry D Graham, Jr
                                     JD Graham PC
                                     1 Eagle Center Suite 3A

                                     O'Fallon IL 62269


                                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                            %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Russell C Simon
                                     Chapter 13 Trustee
                                     24 Bronze Pointe

                                     Swansea IL 62226

                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           /s/Jeremy Anthony
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
                    Case 18-30665-lkg            Doc                       Filed 10/14/20                    Page 4 of 7
                          Return Mail Operations                                           Escrow Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                  October 8, 2020
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                1910 CELEBRATION PARK CIR
                                                                                                BELLEVILLE IL 62220-3267


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          ANGELA WILLIAMS
                                                                                                 Correspondence                   Hours of operation
          1910 CELEBRATION PARK CIRCLE                                                           PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          BELLEVILLE IL 62220                                                                    Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $92.38
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the December 1, 2020 payment, the contractual portion of
         the escrow payment increases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $488.85                  $488.85

 Escrow payment                              $239.81                  $252.95               Starting December 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $741.80
                                           $728.66                   $741.80

         Option 2                Pay the shortage amount of $92.38
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $488.85                  $488.85

 Escrow payment                              $239.81                  $245.25               Starting December 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $734.10
                                           $728.66                   $734.10




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $92.38 to the address that appears on this coupon.
  ANGELA WILLIAMS
                                                                  This payment must be received no later than December 1, 2020.


              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




         708                           1 10 02 00072866 00073410 00082104 00009238 6
                                                                                                                                             Page 2 of 3
                   Case 18-30665-lkg                         Doc             Filed 10/14/20                Page Loan
                                                                                                                5 ofNumber:
                                                                                                                      7
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $2,942.94. For the coming year, we expect the amount paid from escrow to be
$2,942.94.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                   05/18 - 04/19      12/18 - 11/19       12/19 - 10/20    12/20 - 11/21
                                                                                                                      # of               escrow
                                     (Actual)           (Actual)            (Actual)        (Projected)
                                                                                                                     months              amount

Property taxes                          $2,891.04          $2,877.70          $2,942.94      $2,942.94        ÷         12       =          $245.25
Property insurance                          $0.00             $0.00              $0.00           $0.00        ÷         12       =            $0.00
Total taxes and insurance               $2,891.04          $2,877.70          $2,942.94      $2,942.94        ÷         12       =         $245.25
Escrow shortage                             $0.00             $63.21             $0.00          $92.38        ÷         12       =             $7.70**
Mortgage insurance                        $406.48            $400.11             $0.00           $0.00        ÷         12       =            $0.00

Total escrow                            $3,297.52          $3,341.02          $2,942.94      $3,035.32        ÷         12       =          $252.95


**
 This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance August, 2021                                    $274.74           table)

Bankruptcy adjustment‡                                                +          $123.38

Minimum balance for the escrow account†                               -         $490.50           (Calculated as: $245.25 X 2 months)


Escrow shortage                                                       =          -$92.38


‡
 This adjustment of $123.38, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
                  Case 18-30665-lkg                           Doc            Filed 10/14/20                     Page Loan
                                                                                                                     6 ofNumber:
                                                                                                                           7                         Page 3 of 3




  Part 3 - Escrow account projections
Escrow account projections from December, 2020 to November, 2021
                                        What we
              Payments to               expect to                                                               Projected escrow        Balance required
Date            escrow                   pay out          Description                                               balance              in the account
Nov 2020                                                  Starting balance                                            $1,010.43                   $1,226.19
Dec 2020            $245.25                   $0.00                                                                   $1,255.68                   $1,471.44
Jan 2021            $245.25                   $0.00                                                                  $1,500.93                    $1,716.69
Feb 2021            $245.25                   $0.00                                                                   $1,746.18                   $1,961.94
Mar 2021            $245.25                   $0.00                                                                   $1,991.43                   $2,207.19
Apr 2021            $245.25                   $0.00                                                                  $2,236.68                    $2,452.44
May 2021            $245.25                   $0.00                                                                   $2,481.93                   $2,697.69
Jun 2021            $245.25                $1,471.47      ST CLAIR COUNTY (W)                                         $1,255.71                   $1,471.47
Jul 2021            $245.25                   $0.00                                                                  $1,500.96                    $1,716.72
Aug 2021            $245.25                 $1,471.47     ST CLAIR COUNTY (W)                                          $274.74                    $490.50
Sep 2021            $245.25                   $0.00                                                                    $519.99                     $735.75
Oct 2021            $245.25                   $0.00                                                                    $765.24                     $981.00
Nov 2021            $245.25                   $0.00                                                                   $1,010.49                   $1,226.25

Totals            $2,943.00                $2,942.94



  Part 4 - Escrow account history
Escrow account activity from December, 2019 to November, 2020
                      Deposits to escrow                    Payments from escrow                                                  Escrow balance
   Date      Actual      Projected Difference           Actual   Projected Difference           Description           Actual         Projected Difference
Dec 2019                                                                                     Starting Balance           $236.34       $1,199.03       -$962.69
Dec 2019         $0.00        $272.44     -$272.44         $0.00         $32.63    -$32.63   FHA Insurance              $236.34       $1,438.84      -$1,202.50

Jan 2020       $279.77        $272.44         $7.33        $0.00         $32.63    -$32.63   FHA Insurance               $516.11      $1,678.65      -$1,162.54

Feb 2020       $279.77        $272.44         $7.33        $0.00         $32.63    -$32.63   FHA Insurance              $795.88       $1,918.46      -$1,122.58

Mar 2020       $279.77        $272.44         $7.33        $0.00         $32.63    -$32.63   FHA Insurance            $1,075.65       $2,158.27      -$1,082.62

Apr 2020       $239.81        $272.44      -$32.63         $0.00         $32.63    -$32.63   FHA Insurance             $1,315.46     $2,398.08       -$1,082.62

May 2020       $239.81        $272.44      -$32.63         $0.00         $32.63    -$32.63   FHA Insurance             $1,555.27     $2,637.89       -$1,082.62

Jun 2020       $479.62        $272.44      $207.18         $0.00         $32.63    -$32.63   FHA Insurance            $2,034.89       $2,877.70        -$842.81

Jun 2020         $0.00         $0.00         $0.00      $1,471.47     $1,438.85    $32.62    ST CLAIR COUNTY (W)        $563.42       $1,438.85        -$875.43

Jul 2020         $0.00        $272.44     -$272.44         $0.00         $32.63    -$32.63   FHA Insurance              $563.42       $1,678.66       -$1,115.24

Aug 2020       $239.81        $272.44      -$32.63         $0.00         $32.63    -$32.63   FHA Insurance              $803.23       $1,918.47       -$1,115.24

Aug 2020         $0.00         $0.00         $0.00      $1,471.47     $1,438.85    $32.62    ST CLAIR COUNTY (W)       -$668.24        $479.62       -$1,147.86

Sep 2020       $239.81        $272.44      -$32.63         $0.00         $32.63    -$32.63   FHA Insurance             -$428.43        $719.43       -$1,147.86

Oct 2020      $1,199.05       $272.44      $926.61         $0.00         $32.63    -$32.63   FHA Insurance              $770.62        $959.24         -$188.62
(estimate)

Nov 2020       $239.81        $272.44      -$32.63         $0.00         $32.63    -$32.63   FHA Insurance            $1,010.43       $1,199.05        -$188.62
(estimate)

Totals        $3,717.03   $3,269.28        $447.75      $2,942.94     $3,269.26   -$326.32




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 18-30665-lkg   Doc   Filed 10/14/20   Page 7 of 7
